DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 04/27/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Bras (U.S. 4,756,139).

In regards to claim 17. Le Bras discloses a packaging system, comprising: a product selection and grouping area (left side of fig. 1) comprising a product infeed (the infeed of R1,R2,R3, R4 and R5) supplying a series of products (illustrated in fig. 1) to a product selector conveyor (at least elements 22), a primary selector (12) forming groups of products in initial product groups (B6a-B1a and B6b-B1b) on the product selector conveyor, and at least a first secondary selector (38) and a second secondary selector (between 28 and 26) arranged along the product selector conveyor (see at least fig. 1), wherein the first secondary selector and the second secondary selector are located on opposite sides of the product selector conveyor (illustrated in at least fig. 1), and each of the first secondary selector and the second secondary selector comprises a series of selector wedges (wedges 48 and 42 are for the first secondary selector and the metering bars 12 are utilized as selector wedges for the second secondary selector) configured to guide selected additional products into engagement with selected rows of the initial product groups to form nested product packs (illustrated in fig. 1 the nested group at C4); a carton .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Le Bras (U.S. 4,756,139) in view of Tisma (U.S. 5,388,389).
In regards to claim 1. Le Bras discloses a packaging system (fig. 1), comprising: a product selection and grouping area (left side of fig. 1) having a product infeed (R1 and R2) supplying a series of products (illustrated in fig. 1) to a product selector conveyor (22), and at least one selector (12) for forming groups (B6a-B1a and B6b-B1b) of products in initial product packs (see at least col 3 lines 5-14) on the product selector conveyor, the product selector conveyor comprising a plurality of pack reducing flights (the product flight is formed between two selectors 12 see at least col 3 lines 5-14 and lines 15-22), wherein the initial product packs are formed in respective flights of the plurality of pack reducing flights (see at least col 3 lines 5-14 and lines 15-22), and the product groups comprise at least one additional product or series of products (BX1 and BX2) applied along an outer side portion (upper side of fig. 1) of 
Le Bras does not disclose wherein at least one of the first wall and the second wall is movable at least partially across the base plate toward the respective nested product pack received on the base plate so as to compress the nested product pack between the first wall and the second wall;
Tisma teaches selector flights (14) comprise pack reducing flights (see at least fig. 11, 12 and 13) each including a base (84 see at least fig. 12) a first wall (19 fig. 8 and 12) and a second wall (19 fig. 8 and 12), 
wherein at least one of the first wall and the second wall is movable at least partially across the base toward the respective nested product pack received on the base plate so as to compress the nested product pack between the first wall and the second wall (see at least col 1 lines 30-36 and col 2 lines 15-35).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the flights of Le Bras to include the adjustable structure for the flights as taught by Tisma for the purpose of automatically controlling the width of the flights to improve accuracy from one position to another as taught by Tisma in col 2 lines 6-11. One would have been motivated to make this combination such that the flights when combined with Le Bras ensure that the correct number of bottles are held within each flight and to prevent misalignment between bottles and cartons. 
The combination of Le Bras and Tisma would provide a flight wall moveable relative to a base plate as claimed.
Le Bras further discloses wherein the at least one loading assembly comprises a primary loading assembly (70a and 70a’) mounted along a first side of the packaging system (illustrated in fig. 1) and a secondary loading assembly (70 and 70’) mounted along a second side of the packaging system (illustrated in fig. 1 the loading assemblies on opposite sides of each other), the primary and secondary loading assemblies each comprising at least one moveable loader arm ( at least rods 76 and 78) adapted to move into and out of an open end of the carton so as to engage the product pack therebetween and urge the product pack into a loaded position within the carton (illustrated in fig. 1 stage of carton C4).
In regards to claim 3. Le Bras further discloses at least one moveable loader arm of at least the primary loading assembly comprises a pusher face (80a and 80a’) configured to engage and support the additional product or series of products applied along the outer side portion of the initial product packs selected by the secondary selector for guiding the products into engagement with the initial product group to form the product pack (illustrated in fig. 1 at stage c2 and C3).
In regards to claim 4. Le Bras further discloses, wherein the pusher faces of the loader arms are configured with a recessed area (void V1 V2) for engaging substantially convex shaped product packs therebetween (illustrated in fig. 1).
In regards to claim 5. Le Bras further discloses wherein the pusher faces of the loader arms are configured with at least one projecting portion (illustrated in fig. 1 the portion outside of the Void V! and V2 is a projection) adapted to engage a substantially concave product pack therebetween (the product pack i.e. the group of bottles has both concave and convex section the void contact the convex portion of at least bottle 5d and 2d while the projections contact a concave portion formed by bottle 5d and 6d for example).
Le Bras further discloses wherein the at least one selector comprises a primary selector (22) and at least one secondary selector (38 and 24) arranged along the product selector conveyor (illustrated in fig. 1).
In regards to claim 7. Le Bras further discloses wherein the primary and secondary selectors each comprise a series of selector wedges (26, 28, and 30) for guiding selected products or series of products into the flights (12) of a product selector conveyor (20) to form the nested product packs (illustrated in fig. 1).
In regards to claim 8. Le Bras further discloses wherein the at least one secondary selector comprises at least two secondary selectors (38 and 24) located on opposite sides of the product selector conveyor and each comprising a series of selector wedges (side 1; 32, 34, 36, side 2; 40 and 30a) configured to guide selected additional products in a spaced arrangement into engagement with selected rows of the initial product group (illustrated in fig. 1).
In regards to claim 10. Le Bras in view of Tisma further teach The system of Claim 1, 
Tisma further teaches further comprising a cam (42) mounted to the at least one of the first wall and second wall of each pack reducing flight, and a cam track (40) along which the cam is moved as the product pack is moved along its path of travel (illustrated in fig. 3), wherein movement of the cam along the cam track causes the at least one of the first wall and the second wall to move toward the product pack (illustrated in fig. 3 the wall contracts at the loading location 29).
In regards to claim 11. Le Bras further discloses The system of Claim 1, wherein the at least one selector comprises a primary selector (22) located along a first side (illustrated in fig. 1) of the product selection and grouping area for forming initial product groups from the products supplied by the product infeed, and at least one secondary selector (42,46) located downstream from the primary selector (illustrated in fig. 1) and configured to selectively add one or more additional products to the initial product pack to 
In regards to claim 12. Le Bras further discloses wherein the at least one secondary selector comprises a secondary selector (46) located along the first side of the product selection and grouping area (illustrated in fig. 1).
In regards to claim 13. Le Bras further discloses wherein the at least one secondary selector comprises an individual product selector (48 and 50) positioned along one side of the product selector conveyor (fig. 1) and configured to selectively apply additional products to the initial product packs (the products BX1 and BX2 are selectively applied to the group B on the first time), wherein the initial products (it is believed that this should be the additional products however currently the initial product packs also form a nested pack regardless of the additional packs) are applied to one or more selected rows (rows 1-6) of the initial product packs or at positions between the one or more selected rows to form the nested product packs with the selected configuration (illustrated in fig. 1 ).
In regards to claim 15. Le Bras in view of Tisma teaches the system of Claim 1, Tisma further teaches wherein, for each of the flights of the plurality of pack reducing flights, at least the first wall is mounted on at least one rotary member (102) so that rotation of the at least one rotary member causes the first wall to move at least partially across an upper surface of the base plate (illustrated in at least fig. 7 and see at least col 5 lines 40-64).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Le Bras (U.S. 4,756,139) in view of Tisma (U.S. 5,388,389) as applied to claim 1 and further in view of Ramaker (U.S. 5,027,586).
In regards to claim 14. Le Bras further discloses the system of claim 1, wherein the folding area comprises a series of folding/tucking mechanisms, each comprising at least one extensible projection 
Ramaker teaches a folding area (23f) comprises a series of folding/tucking mechanisms (at least 101, and 143), each comprising at least one extensible projection (at least 145, and the end of 101 which contact 49d) movable into engagement with the carton, and at least one guide rod (at least 141 and 117a) positioned to be engaged by an end flap of an open end of the carton so as to cause side and the end flaps of the carton to be folded to a closed position (see at least col 10 lines 25-68 and col 11 lines 0-26).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Le Bras with the folding mechanism of Ramaker for the purpose of closing and sealing the carton as taught by Ramaker in col 10 line 25-col 11 line 26. Le Bras is silent on the type of device used to close and seal the flaps of the carton, Ramaker provided a device for performing the closing and sealing as described by Le Bras one having ordinary skill in the art would have been motivated to use the device of Ramaker within the device of Le Bras for the purpose of performing the function of closing and sealing the carton. KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  upon further examination of the art of record it has been determined that the prior art neither anticipates nor renders obvious the claimed packaging system comprising as detailed for each of the flights of the plurality of pack reducing flights, at least the first wall is mounted on two rotary members by respective 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the
CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731